DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-4, 6-8 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koichiro (JP2009292742A).
Koichiro’s general disclosure is to a humectant, anti-aging, anti-oxidizing agent for the skin (see abstract).
Regarding claims 1 and 3, Koichiro discloses a composition which comprises the skunk cabbage (Symplocarpus foetidus Nutt.var. Latissimus (Makino) H. Hara) and preferably the extract which can be extracted with various solvents which include water, lower alcohols such as methanol, ethanol, propanol, and isopropanol (see page 3, para. 8-11). Koichiro also discloses application to the skin (see page 3, para. 3, abstract, page 5, 2nd para. etc.).
Koichiro also discloses that symptoms of aging are skin elasticity reduction and wrinkles (see 2nd para. page 3). Thus, it would be understood that the composition to treat anti-aging and acts as a humectant, which is also known for improving wrinkles, would improve wrinkles.
Regarding claim 4, Koichiro also discloses wherein the extract is in the amount of 0.0001 to 50.0% by mass and more preferably 0.001 to 20.0% by mass (see page 4, para. 7).
Regarding claims 5 and 6, the extract and method of the referenced invention would have the same effects as that of the instant invention, because the plant species are the same and the extraction methods are the same, thus the compositions are identical in nature and would have the same effects. The structural components of the composition and the method are identical and thus the same application of the same extract, from the same species of plant would have the same effects.
Regarding claim 6, Koichiro discloses that the composition is used as a collagen production promoter (see page 3, para. 2).
Regarding claim 7, Koichiro discloses wherein the composition is a formulation such as a lotion, a cream or emulsion, an aerosol (see page 4, para 8) a gel (see example 5, para 7).
Regarding claim 8, Koichiro discloses wherein the composition further comprises an oily ingredient, moisturizer, thickener and fragrance (see page 4, para. 9) and these can act as carriers.
Regarding claim 13 and 15-16, Koichiro discloses that naturally-derived components are known to have various pharmacological and cosmetic effects (see page 3, para 3) and teaches a formulation as a cosmetic liquid (see example 4, page 7) and discloses the extract can be widely used as a pharmaceutical (see page 4, para 6) and can be blended with a quasi-drug thus making the composition suitable as a quasi-drug.
Regarding claim 14, Koichiro discloses the preparation as a food (see page 3, para 3 and 5 and page 4, para 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Koichiro (JP2009292742A).
Koichiro teaches a composition which comprises the skunk cabbage (Symplocarpus foetidus Nutt.var. Latissimus (Makino) H. Hara) and preferably the extract which can be extracted with various solvents which include water, lower alcohols such as methanol, ethanol, propanol, and isopropanol (see page 3, para. 8-11). Koichiro also discloses application to the skin (see page 3, para. 3, abstract, page 5, 2nd para. etc.). 
Koichiro does not specifically teach wherein the wrinkles are facial expression or fine line wrinkles however it would have been obvious to a person having ordinary skill in the art to use Koichiro’s invention for these types of wrinkles since the composition is already known to improve wrinkles. Also, Koichiro teaches the composition as a face-wash foam, make-up base cream, cosmetic liquid, creams and lotions, all of which can be applied to the face. It would have been prima facie obvious to use Koichiro’s invention to improve fine line wrinkles and facial expression wrinkles because the wrinkle improving composition is made into formulations which are designed to be applied to the face.
There would have been a reasonable expectation of success in improving these types of wrinkles because the composition is already known for improving wrinkles and is made into formulations designed to be applied to the face.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655